cckDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 1 April 2022 has been entered. Claim(s) 16 and 18-36 remain pending in this application. Claim(s) 1-15 and 17 have been cancelled.  Claim(s) 31-36 new.
The amendments to claims 23 and 25 overcome the §112(b) rejections set forth in the office action mailed 4 October 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“a plurality of fuel tank fixation elements” in Claim 20 with corresponding structure in Page 3, Lines 21-24.
“carrier structure for attaching one or more objects to be launched into space to the at least one rocket propulsion unit” in claim 29 with corresponding structure in Page 12, Lines 29-37.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-19, 25-28, 33-34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grayson (U.S. Pre-grant Publication 2007/0193282), hereinafter Grayson.

Regarding Independent Claim 16, Grayson discloses a rocket propellant tank arrangement (Figure 2A) for storing fuel, LCH4, and oxidizer, LO2, for launching a rocket (Paragraph 0004 – the tank arrangement is for a rocket propulsion system and therefore for launching a rocket), the rocket propellant tank arrangement comprising:
an oxygen tank (the tank labeled LO2 is the oxygen tank) for storing liquid oxygen (Paragraph 0004 – LO2 is liquid oxygen); and 
a fuel tank (the tank labeled LCH4 is the fuel tank) for storing a liquid fuel (Paragraph 0007 – the fuel tank stores a liquid fuel), wherein the fuel tank comprises a fuel tank wall (Paragraph 0058, Lines 1-4 – the vertical common wall of the two tank spaces is the fuel tank wall),
wherein the fuel tank is at least partially arranged within the oxygen tank (the oxygen tank surrounds the fuel tank therefore the fuel tank is at least partially arranged within the oxygen tank), with the fuel tank wall allowing for mutual cooling of the liquid oxygen and the liquid fuel and with a liquid oxygen temperature of the liquid oxygen in the oxygen tank and a liquid fuel temperature of the liquid fuel in the fuel tank being jointly controllable (Paragraph 0050 – the fuel wall allows for heat transfer between the tanks such that the temperatures of the liquid oxygen and the liquid fuel is jointly controlled by one cooling system).
Regarding the limitations “wherein the fuel tank is one of a propane tank for storing liquid propane, a propene tank for storing liquid propene, and a propylene tank for storing liquid propylene” it is noted that these limitations are intended use for the structure of the fuel tank which do not have a structural difference from each other or the claimed fuel tank. Further the structure cited is capable of performing the claimed intended uses as noted in Paragraph 0035 where different fuels may be used.

Regarding Claim 18, Grayson discloses the invention as claimed and discussed above. Grayson further discloses the fuel tank wall forms the fuel tank for storing liquid fuel (Paragraph 0058, Lines 1-4 – the common vertical wall forms the fuel tank).

Regarding Claim 19, Grayson discloses the invention as claimed and discussed above. Grayson further discloses an oxygen tank wall (the radially outermost wall of the tank labeled LO2 is the oxygen tank wall – See annotated figure below for clarification), arranged at least partially around the fuel tank wall (the oxygen tank wall surrounds the fuel tank wall between the fuel tank and the oxygen tank), with the fuel tank wall and the oxygen tank wall forming the oxygen tank for storing liquid oxygen between the fuel tank wall and the oxygen tank wall (Paragraph 0058, Lines 1-4 – the fuel tank wall is a common wall and therefore forms the oxygen tank with the oxygen tank wall with the liquid oxygen being located between them).


    PNG
    media_image1.png
    392
    920
    media_image1.png
    Greyscale


Regarding Claims 25 and 33, Grayson discloses the invention as claimed and discussed above. Grayson further discloses the oxygen tank has an oxygen tank elongation (Figure 2A – the vertical elongation of the oxygen tank, as shown in the figure, is the oxygen tank elongation) and wherein the fuel tank has a fuel tank elongation (the vertical elongation of the fuel tank is the fuel tank elongation) and wherein the oxygen tank elongation is between 80% and 120% of the fuel tank elongation (the oxygen tank and fuel tank are vertically elongated the same amount therefore the oxygen tank elongation is 100% of the fuel tank elongation, which falls in the claimed range; (Claim 33) further the elongation of the oxygen tank lies in the range of 90% to 110%).

Regarding Claim 26, Grayson discloses the invention as claimed and discussed above. Grayson further discloses the fuel tank is substantially entirely enclosed by the oxygen tank (the oxygen tank wraps around the entire outer radius of the fuel tank relative the vertical axis and therefore entirely encloses the fuel tank).

Regarding Claims 27 and 36, Grayson discloses the invention as claimed and discussed above. Grayson further discloses the oxygen tank is configured to store cryogenic liquid oxygen (This limitation is intended use for the structure of the oxygen tank which does not infer a structural difference to the structure of the oxygen tank. Further the structure cited is capable of performing the claimed intended use as noted in Paragraph 0036 ).

Regarding Independent Claim 28, Grayson discloses a rocket propulsion unit, comprising 
a rocket propellant tank arrangement (Figure 2A) comprising:
an oxygen tank (the tank labeled LO2 is the oxygen tank) for storing liquid oxygen (Paragraph 0004 – LO2 is liquid oxygen); and 
a fuel tank (the tank labeled LCH4 is the fuel tank) for storing a liquid fuel (Paragraph 0007 – the fuel tank stores a liquid fuel), wherein the fuel tank comprises a fuel tank wall (Paragraph 0058, Lines 1-4 – the vertical common wall of the two tank spaces is the fuel tank wall),
wherein the fuel tank is at least partially arranged within the oxygen tank (the oxygen tank surrounds the fuel tank therefore the fuel tank is at least partially arranged within the oxygen tank), with the fuel tank wall allowing for mutual cooling of the liquid oxygen and the liquid fuel and with a liquid oxygen temperature of the liquid oxygen in the oxygen tank and a liquid fuel temperature of the liquid fuel in the fuel tank being jointly controllable (Paragraph 0050 – the fuel wall allows for heat transfer between the tanks such that the temperatures of the liquid oxygen and the liquid fuel is jointly controlled by one cooling system),
at least one combustion chamber (Paragraphs 0005 and 0043 – the propellant are provided to an engine which is a combustion chamber), coupled to the rocket propellant tank arrangement for receiving liquid oxygen and liquid fuel (Figure 1 – Paragraphs 0005, 0036 and 0043 – the combustion chamber is coupled to the arrangement to receive the oxygen and fuel for combustion as a bipropellant rocket propulsion system),
at least one nozzle (Paragraph 0005 – the system is a bipropellant rocket system and therefore has a nozzle to generate thrust forces), coupled to the at least one combustion chamber, for ejecting exhaust gases from the at least one combustion chamber (Paragraph 0005 – the nozzle is coupled to the combustion chamber to exhaust the combustion gases to generate thrust forces for propulsion purposes).
Regarding the limitations “wherein the fuel tank is one of a propane tank for storing liquid propane, a propene tank for storing liquid propene, and a propylene tank for storing liquid propylene” it is noted that these limitations are intended use for the structure of the fuel tank which do not have a structural difference from each other or the claimed fuel tank. Further the structure cited is capable of performing the claimed intended uses as noted in Paragraph 0035 where different fuels may be used.


Regarding Claim 34, Grayson discloses the invention as claimed and discussed above. Grayson further discloses the fuel tank wall is free of insulating material (Paragraph 0048, Lines 8-11 – the fuel tank wall is a common wall to the fuel tank and the oxygen tank and therefore does not have thermal shielding/insulation).

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second embodiment of Grayson, hereinafter Grayson Fig. 2G.

Regarding Independent Claim 16, Grayson Fig. 2G discloses a rocket propellant tank arrangement (Figure 2G) for storing fuel, LCH4, and oxidizer, LO2, for launching a rocket (Paragraph 0004 – the tank arrangement is for a rocket propulsion system and therefore for launching a rocket), the rocket propellant tank arrangement comprising:
an oxygen tank (the tank labeled LO2 is the oxygen tank) for storing liquid oxygen (Paragraph 0004 – LO2 is liquid oxygen); and 
a fuel tank (the tank labeled LCH4 is the fuel tank) for storing a liquid fuel (Paragraph 0007 – the fuel tank stores a liquid fuel), wherein the fuel tank comprises a fuel tank wall (Paragraph 0058, Lines 1-4 – the outer wall of the fuel tank is the fuel tank wall),
wherein the fuel tank is at least partially arranged within the oxygen tank (the oxygen tank surrounds the fuel tank relative to the vertical central axis, therefore the fuel tank is at least partially arranged within the oxygen tank), with the fuel tank wall allowing for mutual cooling of the liquid oxygen and the liquid fuel and with a liquid oxygen temperature of the liquid oxygen in the oxygen tank and a liquid fuel temperature of the liquid fuel in the fuel tank being jointly controllable (Paragraph 0059– the fuel wall allows for heat transfer between the tanks through the close proximity and thermal couplers, 202, such that the temperatures of the liquid oxygen and the liquid fuel is jointly controlled by one cooling system).
Regarding the limitations “wherein the fuel tank is one of a propane tank for storing liquid propane, a propene tank for storing liquid propene, and a propylene tank for storing liquid propylene” it is noted that these limitations are intended use for the structure of the fuel tank which do not have a structural difference from each other or the claimed fuel tank. Further the structure cited is capable of performing the claimed intended uses as noted in Paragraph 0035 where different fuels may be used.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson in view of Pori (U.S. Patent No. 4,807,833), hereinafter Pori.

Regarding Claim 20, Grayson discloses the invention as claimed and discussed above. Grayson does not disclose a plurality of fuel tank fixation elements are arranged between the fuel tank wall and the oxygen tank wall.
However, Pori teaches a rocket propellant tank arrangement for storing fuel and oxidizer for launching a rocket (Figures 1 and 3), with an oxygen tank, 22, with an oxygen tank wall, 36, a fuel tank, 20, with a fuel tank wall, 26, where the fuel tank is at least partially arranged within the oxygen tank (Figure 3 – the fuel tank, 20, is within the oxygen tank, 22) and a plurality of fuel tank fixation elements, 42, are arranged between the fuel tank wall and the oxygen tank wall (Figures 3 and 4 – the fixation elements, 42, are between the fuel tank wall, 26, and the oxygen tank wall, 36).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Grayson by adding a plurality of fuel tank fixation elements between the fuel tank wall and the oxygen tank wall, as taught by Pori, in order to provide intervessel structural supports (Pori – Column 5, Lines 37-39) which also counteracts spiraling of the liquid oxygen as the liquid oxygen is being consumed thereby avoiding a Coriolis effect inside the tank (Pori – Column 6, Lines 24-28).

Regarding Claim 21, Grayson in view of Pori disclose the invention as claimed and discussed above. Pori further discloses the plurality of fuel tank fixation elements are a plurality of fixation fins (Figures 3 and 4 – the parts of the ring, 42, between the cutouts, 44, are fins that extend from the fuel tank wall to the oxygen tank wall; therefore the plurality of fuel tank fixation elements are a plurality of fixation fins). Thus the combination of Grayson in view of Pori, as discussed above, teach the limitations of Claim 21.

Regarding Claim 22, Grayson discloses the invention as claimed and discussed above. Grayson does not disclose the fuel tank wall is made of aluminum, steel, in particular austenitic stainless steel, carbon fiber based composites or composite overwrap aluminum.
However, Pori teaches a rocket propellant tank arrangement for storing fuel and oxidizer for launching a rocket (Figures 1 and 3), with an oxygen tank, 22, with an oxygen tank wall, 36, a fuel tank, 20, with a fuel tank wall, 26, where the fuel tank is at least partially arranged within the oxygen tank (Figure 3 – the fuel tank, 20, is within the oxygen tank, 22) where the fuel tank wall is made of aluminum (Column 15, Lines 50-55 – the walls are made of aluminum).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Grayson by making the fuel tank wall out of aluminum, as taught by Pori, since it has been held that the selection of a known material (in the present case aluminum) based on its suitability for its intended use (being used as a material for a fuel tank wall) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claim(s) 23, 29 and 31-32 rejected under 35 U.S.C. 103 as being unpatentable over Grayson in view of Taylor (U.S. Patent No. 7,093,337), hereinafter Taylor.

Regarding Claim 23, Grayson discloses the invention as claimed and discussed above.
Grayson does not disclose the fuel tank wall has a thickness of 0.1 mm to 15 mm.
However, Tayler teaches a rocket propellant tank arrangement (Column 1, Lines 12-17) and that the thickness of the walls effect the weight of the arrangement (Column 3, Lines 4-12 – the weight of the wall is determined by the thickness of the wall and this specifically applies to common walls/bulkheads between two chamber/tanks).
Therefore the thickness of a wall of a tank is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is the contributing weight from the wall/bulkhead to the weight of the system.  
Therefore since the general conditions of the claim, i.e. that the fuel tank wall has a thickness, were disclosed in the prior art by Grayson it is not inventive to discover the optimum thickness by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the fuel tank wall to be 0.1 mm to 15 mm in order to provide a lighter structure (Taylor - Column 3, Lines 4-12).

Regarding Claim 29, Grayson discloses the invention as claimed and discussed above. 
Grayson does not disclose a carrier structure for attaching one or more objects to be launched into space to the at least one rock propulsion unit.
However, Taylor teaches a rocket propulsion unit (Column 1, Lines 12-24 – the system is a pressure vessel system used in a propulsion unit for a spacecraft) with a carrier structure (Column 5, Lines 13-19 – the thrust structures are a carrier structure of the propulsion unit) for attaching one or more objects to be launched into space to the at least one rocket propulsion unit (Column 5, Lines 13-19 – the thrust structures attach and carry the thrust load from the engine of the propulsion unit to the main body of the spacecraft to provide the thrust to carry it to space).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Grayson by incorporating a carrier structure, as taught by Taylor, into the propulsion unit of Grayson in order to allow the thrust forces to be transmitted to the main body of the spacecraft (Taylor – Column 5, Lines 13-19).

Regarding Claim 31, Grayson discloses the invention as claimed and discussed above.
Grayson does not disclose  the fuel tank wall has a thickness of 0.5 mm to 10 mm.
However, Tayler teaches a rocket propellant tank arrangement (Column 1, Lines 12-17) and that the thickness of the walls effect the weight of the arrangement (Column 3, Lines 4-12 – the weight of the wall is determined by the thickness of the wall and this specifically applies to common walls/bulkheads between two chamber/tanks).
Therefore the thickness of a wall of a tank is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is the contributing weight from the wall/bulkhead to the weight of the system.  
Therefore since the general conditions of the claim, i.e. that the fuel tank wall has a thickness, were disclosed in the prior art by Grayson, it is not inventive to discover the optimum thickness by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the fuel tank wall to be 0.5 mm to 10 mm in order to provide a lighter structure (Taylor - Column 3, Lines 4-12).

Regarding Claim 32, Grayson discloses the invention as claimed and discussed above.
Grayson does not disclose  the fuel tank wall has a thickness of 1 mm to 5 mm.
However, Tayler teaches a rocket propellant tank arrangement (Column 1, Lines 12-17) and that the thickness of the walls effect the weight of the arrangement (Column 3, Lines 4-12 – the weight of the wall is determined by the thickness of the wall and this specifically applies to common walls/bulkheads between two chamber/tanks).
Therefore the thickness of a wall of a tank is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is the contributing weight from the wall/bulkhead to the weight of the system.  
Therefore since the general conditions of the claim, i.e. that the fuel tank wall has a thickness, were disclosed in the prior art by Grayson, it is not inventive to discover the optimum thickness by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the fuel tank wall to be 1 mm to 5 mm in order to provide a lighter structure (Taylor - Column 3, Lines 4-12).

Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson in view of Bahn (U.S. Pre-grant Publication 2015/0027102), hereinafter Bahn.

Regarding Independent Claim 30, Grayson discloses a method of carrying propellant in a rocket (Figure 2A), comprising:
carrying liquid oxygen in an oxygen tank (Paragraph 0004 – the tank labeled LO2 is the oxygen tank which carries liquid oxygen);
carrying liquid fuel in a fuel tank (Paragraph 0007 – the tank labeled LCH4 is the fuel tank which carries liquid fuel), with the fuel tank having a fuel tank wall (Paragraph 0058, Lines 1-4 – the vertical common wall of the two tank spaces is the fuel tank wall). with the fuel tank being at least partially arranged within the oxygen tank (the oxygen tank surrounds the fuel tank therefore the fuel tank is at least partially arranged within the oxygen tank);
jointly controlling a liquid oxygen temperature of the liquid oxygen and a liquid fuel temperature of the liquid fuel, with the fuel tank wall allowing for mutual cooling of the liquid oxygen and the liquid fuel (Paragraph 0050 – the fuel wall allows for heat transfer between the tanks such that the temperatures of the liquid oxygen and the liquid fuel is jointly controlled by one cooling system).
Grayson does not disclose the liquid fuel being one of a liquid propane, liquid propene and liquid propylene.
However, Bahn teaches a rocket (Title) that uses liquid propane (Paragraph 0025 – the liquid fuel is propane), as an alternative to methane (Paragraph 0025 – the liquid propane is an equivalent liquid fuel to liquid methane).
Further, Grayson discloses that fuels other than methane may be used (Paragraph 0035).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Grayson by using liquid propane in place of liquid methane since it has been held that the selection of a known material (in the present case liquid propane) based on its suitability for its intended use (being used a liquid fuel in a rocket) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

	Claim(s) 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over a second embodiment of Grayson, hereinafter Grayson Fig. 2G.

Regarding Claim 24, Grayson Fig. 2G discloses the invention as claimed and discussed above.
Grayson Fig. 2G, as discussed so far, does not disclose the fuel tank has a generally cylindrical shape.
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Further, Grayson Fig. 2G teaches the shape of the tanks may take a cylindrical shape (Paragraph 0059).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the shape of the fuel tank such that is has a generally cylindrical shape, as taught by Grayson Fig. 2G, as a matter of choice having no apparent significance to the functionality of the propellant tank arrangement of Grayson Fig. 2G.  See MPEP 2144.04 IV(B).

Regarding Claim 35, Grayson Fig. 2G discloses the invention as claimed and discussed above.
Grayson Fig. 2G, as discussed so far, does not disclose the oxygen tank has a generally hollow cylindrical shape.
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Further, Grayson Fig. 2G teaches the shape of the tanks may take a cylindrical shape (Paragraph 0059).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the shape of the oxygen tank such that is has a generally hollow cylindrical shape, as taught by Grayson Fig. 2G, as a matter of choice having no apparent significance to the functionality of the propellant tank arrangement of Grayson Fig. 2G.  See MPEP 2144.04 IV(B).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741